Citation Nr: 0609583	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-12 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


 INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO determined that 
the veteran failed to submit new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for PTSD and hemorrhoids.

In the November 2004 rating action, the RO declined to reopen 
the claims for service connection for PTSD and hemorrhoids.  
The veteran filed a Notice of Disagreement (NOD) in that same 
month, contesting the denial of said claims.  In December 
2004, the RO furnished the veteran a Statement of the Case 
(SOC) that addressed the finality of prior decisions, as well 
as the materiality of evidence submitted, for said claims.  
The information of record also contains a statement dated 
April 16, 2004, which refers to the PTSD and hemorrhoids 
claims.  This statement does not contain either a date of 
receipt by the RO or a documented postmark date, but was 
apparently received into the claims file subsequent to the 
December 2004 SOC and an April 2005 statement, submitted by 
the appellant's local representative.  Thus, the Board will 
construe the aforementioned April 2004 statement as a timely 
filed Substantive Appeal in accordance with 38 U.S.C.A. 
§ 7105 (West 2002).

The Board observes that also on appeal was the issue of 
whether new and material evidence had been received to reopen 
a claim for service connection for pes planus. By a rating 
decision, dated in December 2004, the RO granted service 
connection for pes planus and assigned an initial 10 percent 
rating, effective from November 20, 1952.  As the veteran has 
not disagreed with either the initial 10 percent evaluation 
or the effective date, this issue is no longer before the 
Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).

In March 2006, the Board granted the appellant's motion to 
advance his appeal on the Board's docket in accordance with 
38 C.F.R. § 20.900(c) (2005). 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for PTSD will be addressed in the 
remand that follows the order of the decision below.


FINDINGS OF FACT

1.  By a March 1955 rating action,  the RO denied service 
connection for hemorrhoids; the veteran was notified of the 
denial in April 1955, but he did not initiate an appeal.

2.  The evidence received since the March 1955 rating 
decision includes evidence that is neither duplicative nor 
cumulative of evidence previously of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for hemorrhoids.

3.  The evidence of record establishes that the veteran's 
hemorrhoids had their onset during service.


CONCLUSIONS OF LAW

1.  A March 1955 rating decision, wherein the RO denied 
service connection for hemorrhoids, is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957; 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hemorrhoids. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.303, 3.156 (2005).

3.  Resolving all reasonable doubt in favor of the veteran, 
hemorrhoids were incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002);
38 C.F.R. §§ 3.102, 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, given the favorable action taken below, no discussion 
of the VCAA at this point is required.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, (U.S. 
Vet. App. Mar. 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, given the favorable outcome of the veteran's claim 
for service connection for hemorrhoids taken below, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements with 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his reopened claim for service connection 
for hemorrhoids would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra. 

II.  Analysis

The veteran contends that he currently has hemorrhoids that 
had their onset during his active duty service (see October 
2004 VA examination report). 

By a March 1955 rating action, the RO denied the veteran's 
claim for service connection for hemorrhoids.  The veteran 
did not appeal, and the March 1955 rating decision became 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957.  The veteran requested that the claim 
be reopened in April 2004 (see substantive appeal, dated 
April 16, 2004).  The Board notes that 38 C.F.R. § 3.156(a) 
was amended in August 2001, and that amendment is applicable 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Because the veteran filed his 
claim at the RO in April 2004, the amended version of 38 
C.F.R. § 3.156(a) governs this case.

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium). In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's March 
1955 rating decision  included the veteran's service medical 
records.  Upon enlistment into service the veteran's anus and 
rectum were found to have been "normal" (see October 1950 
Report of Medical Examination).  In mid-July 1951, the 
veteran was admitted to the hospital with complaints of 
hemorrhoids for the previous two years.  At that time, he had 
no protrusion, bleeding and occasional pains.  A physical 
evaluation revealed no evidence of internal hemorrhoids.  The 
examiner noted "hemorrhoids-very mild."  When discharged 
two days later, the evaluating physician entered a diagnosis 
of hemorrhoids, n.e.c.  A November 1952 service separation 
examination report reflects that the veteran's anus and 
rectum were noted to have been "abnormal."  In the notes 
section of the report, the examiner indicated that the 
veteran had had mild hemorrhoids.  On the back of the report, 
the examiner further commented that in "August 1951," the 
veteran had undergone observation for internal hemorrhoids at 
a hospital in Sapporo, Japan.  

Also of record at the time of the RO's March 1955 rating 
decision was a February 1955 VA examination report reflecting 
that the evaluating physician had entered a diagnosis of, no 
residual of hemorrhoids, asymptomatic at present time.  

Evidence added to the record since the March 1955 rating 
decision includes, but is not limited to, an October 2004 VA 
examination report, reflecting that the veteran was diagnosed 
as having external hemorrhoids (see October 2004 VA 
examination report).  This report is material because the 
substance of the examination report relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hemorrhoids, namely that the veteran 
has external hemorrhoids, a fact which was not previously 
before the RO in March 1955.  Accordingly, the appellant's 
claim of entitlement to service connection for hemorrhoids is 
reopened.  38 C.F.R. § 3.156(a) (2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred coincident with service in 
the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during the applicable presumptive 
period and (ii) present manifestations of the same chronic 
disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In considering the merits of this claim, the Board observes 
the veteran's contention that he has had hemorrhoids since 
service.  In that regard, the service medical records 
reflect, as noted above, that the veteran had mild 
hemorrhoids during service (see November 1952 service 
discharge examination report).  When examined by VA in 
October 2004, the veteran indicated his continued symptoms of 
hemorrhoids since service.  Thereafter, following a physical 
evaluation of the veteran, the examiner entered a diagnosis 
of external hemorrhoids.  As such, this evidence raises a 
reasonable doubt as to the incurrence of a chronic 
disability.  Thus, resolving all reasonable doubt in the 
veteran's favor, the Board determines that the veteran's 
external hemorrhoids were first incurred in service.  38 
U.S.C.A. § 5107(b) (West 2002 ); 38 C.F.R. § 3.102.  
Accordingly, service connection for hemorrhoids is warranted.


ORDER

Having received new and material evidence, the claim of 
entitlement to service connection for hemorrhoids is 
reopened.

Entitlement to service connection for hemorrhoids is granted. 


REMAND

In this case, the veteran maintains that he has PTSD as a 
result of being subjected to ethnic discrimination while 
assigned to Company K, 279 Infantry Regiment, 45th Infantry 
Division of the United States Army.  More specifically, he 
maintains that, Master Sergeant Palmer, and two first class 
sergeants named "Wilson," who were also brothers," 
repeatedly called him "Pollack," which reminded him of the 
torment that he had sustained by Nazi soldiers during World 
War II.  In addition, he contends that on one occasion, he 
was sent to dig latrine ditches for two weeks after he stood 
up to "Staff Sergeant Carson," who had used racial epithets 
to refer to African American soldiers.  (See, VA Form 21-
4138, Statement in Support of Claim, dated April 30, 2001 and 
RO Hearing Transcript (T.) at page (pg.) 3).  He maintains 
that after his unit was sent to Japan, he volunteered for 
service in Korea, in order to avoid additional ethnic 
discrimination by his unit in Oklahoma.  

While the Board notes that in letters to the veteran, dated 
in November 2001, March 2002, October 2003, and August 2004, 
the RO advised the veteran of the new VCAA and its effect on 
his claim for service connection for PTSD, the record does 
not indicate that the veteran was specifically advised of the 
necessity of providing additional details of his alleged 
stressful incident(s) in service, or that he may provide 
corroborating evidence from alternate sources of information 
concerning his allegation of personal assault.  Such details 
are necessary so that VA can properly explore alternative 
sources for information to corroborate the alleged stressor 
incidents.  See Patton v. West, 12 Vet. App. 272 (1999) 
(holding that the provisions in M21-1, Part III, 5.14(c) 
(April 30, 1999), which address PTSD claims based on personal 
assault and provide for development of alternate sources for 
information, are substantive rules which are the equivalent 
of VA regulations and must be considered); see also YR v. 
West, 11 Vet. App. 393, 398-99 (1998).  While the veteran's 
claim for service connection for PTSD was not developed as 
one based upon "personal assault," the Board observes that 
PTSD claims based upon harassment, racial or ethnic, are 
similar in that the victim has been intimated and maybe 
afraid to report the incident(s) to the proper authorities.

As noted previously in the decision above, during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, (U.S. Vet. App. Mar3. 
2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded, and also provides the 
veteran an explanation as to the type of evidence that is 
needed to establish both a (higher initial) disability rating 
and an effective date.

The Board is also of the opinion that the veteran's service 
personnel records are potentially relevant to his PTSD claim, 
and should be obtained.  See generally, Patton v. West, 12 
Vet. App. 272 (1999).

Finally, in a December 1962 report, B. M. W., M.D., Fellow, 
American Psychiatric Association, Diplomate, American Board 
of Psychiatry and Neurology, indicated that the veteran had 
first consulted him January 1955, and that those records were 
held by the Division of Student Mental Health, Department of 
University Health, Box 1505A, Yale Station, New Haven, 
Connecticut.  As these records might contain pertinent 
information regarding the veteran's claim for service 
connection for PTSD, they should be secured on remand to the 
RO.  

In addition, on VA Form 21-4138, dated in March 2002, the 
veteran indicated that beginning in February 1994 and from 
January 2002, he had received treatment for his PTSD from the 
VA Medical Centers (VAMCs) in Manhattan and Northport, New 
York, respectively.  While VA outpatient reports, dating from 
August 1996 to October 2003, from the VAMCs in Manhattan and 
Northport, New York have been associated with the claims 
file, records prior and subsequent to August 1996 and October 
2003 are absent and must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send a corrective VCCA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information and evidence needed 
to establish a disability rating and 
effective date for the claim on appeal 
(i.e., entitlement to service connection 
for PTSD, based on new and material 
evidence), as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should take appropriate steps 
to secure all of the veteran's service 
personnel records from the service 
department or from any other appropriate 
source, including the veteran.  These 
records should be associated with the 
claims files.  If there are no records 
found, documentation used in making that 
determination should be included in the 
claims files.  The documentation should 
specifically identify all investigative 
efforts to obtain the records.

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for his PTSD since April 
2001.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which have 
not been previously secured and associate 
them with the claims files, to 
specifically include all clinical 
treatment reports, dating prior to August 
1996 and from October 2003 from the VAMCs 
in Manhattan and Northport, New York, 
respectively.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims files.

4.  Please notify the veteran and his 
representative that he may provide 
corroborating evidence of his alleged 
stressful events in service from alternate 
sources of information, and that he may 
submit statement from his fellow 
servicemates listed on VA Form 21-2142, 
Statement in Support of Claim, dated April 
30, 2001, who were present when ethnic 
epithets and slurs were made in his unit 
while serving in Oklahoma and Korea.

5.  Following completion of the foregoing, 
the RO should review the evidence of 
record and ensure that it has fully 
complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999).

6.  Thereafter, the RO should readjudicate 
the issue of whether new and material has 
been received to reopen a previously 
denied claim of entitlement to service 
connection for PTSD, in light of pertinent 
law and evidence.

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
December 2004 Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


